                                                                                                                         1    Joel E. Tasca, Esq.
                                                                                                                              Nevada Bar No. 14124
                                                                                                                         2    Stacy H. Rubin, Esq.
                                                                                                                              Nevada Bar No. 9298
                                                                                                                         3    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         4    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         5    Facsimile: (702) 471-7070
                                                                                                                              tasca@ballardspahr.com
                                                                                                                         6    rubins@ballardspahr.com
                                                                                                                         7    Attorneys for Defendant,
                                                                                                                              MedRisk, LLC
                                                                                                                         8

                                                                                                                         9                          IN THE UNITED STATES DISTRICT COURT
                                                                                                                         10                              FOR THE DISTRICT OF NEVADA
                                                                                                                         11       NEIGHBORHOOD NEUROPATHY                   CASE NO. 3:19-cv-00619-LRH-WGC
                                                                                                                                  CENTER OF RENO, LLC, individually
                                                                                                                         12       and on behalf of a class of similarly
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                  situated individuals,                     STIPULATION AND ORDER TO
                                                                                                                         13                                                 EXTEND TIME FOR DEFENDANT
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                                    Plaintiff,              MEDRISK, LLC TO RESPOND TO
                                                                                                                         14                                                 PLAINTIFF’S COMPLAINT
                                                                                                                                  v.
                                                                                                                         15
                                                                                                                                  MEDRISK, LLC, a Delaware limited          (First Request)
                                                                                                                         16       liability company,
                                                                                                                         17                         Defendant.
                                                                                                                         18

                                                                                                                         19            Plaintiff Neighborhood Neuropathy Center of Reno, LLC (“Plaintiff”) and

                                                                                                                         20   Defendant MedRisk, LLC (“MedRisk”)1 stipulate and agree that MedRisk has up to

                                                                                                                         21   and including December 2, 2019, to respond to Plaintiff’s Complaint (ECF No. 1), to

                                                                                                                         22   provide additional time to investigate Plaintiff’s allegations and for MedRisk to

                                                                                                                         23   prepare a response.

                                                                                                                         24

                                                                                                                         25                                 [Continued on following page.]

                                                                                                                         26

                                                                                                                         27   1 By filing this Stipulation, MedRisk is not waiving any defense, affirmative or
                                                                                                                         28   otherwise, it may have in this matter.


                                                                                                                              DMWEST #38299028 v1
                                                                                                                         1
                                                                                                                                     This is the first request for an extension, and it is made in good faith and not for
                                                                                                                         2
                                                                                                                              purposes of delay.
                                                                                                                         3
                                                                                                                                     Dated this 18th day of October, 2019.
                                                                                                                         4
                                                                                                                               BALLARD SPAHR LLP                              COOK & KELESIS, LTD.
                                                                                                                         5

                                                                                                                         6
                                                                                                                               By: /s/ Joel E. Tasca                          By: /s/ Taylor T. Smith
                                                                                                                         7     Joel E. Tasca, Esq.                            Marc P. Cook, Esq.
                                                                                                                               Nevada Bar No. 14124                           Nevada Bar No. 4574
                                                                                                                         8     Stacy H. Rubin, Esq.                           COOK & KELESIS, LTD
                                                                                                                               Nevada Bar No. 9298                            517 S. 9th Street
                                                                                                                         9     BALLARD SPAHR LLP                              Las Vegas, Nevada 89101
                                                                                                                               1980 Festival Plaza Drive, Suite 900
                                                                                                                         10    Las Vegas, Nevada 89135                        Patrick H. Peluso, Esq.
                                                                                                                                                                              Admitted Pro Hac Vice
                                                                                                                         11    Attorneys for Defendant                        Taylor T. Smith, Esq.
                                                                                                                               MedRisk, LLC                                   Admitted Pro Hac Vice
                                                                                                                         12                                                   WOODROW & PELUSO, LLC
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                                              3900 East Mexico Ave., Suite 300
                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070




                                                                                                                                                                              Denver, Colorado 80210
BALLARD SPAHR LLP




                                                                                                                         14                                                   Attorneys for Plaintiff
                                                                                                                         15

                                                                                                                         16

                                                                                                                         17
                                                                                                                                                                       ORDER
                                                                                                                         18
                                                                                                                                                                       IT IS SO ORDERED:
                                                                                                                         19

                                                                                                                         20
                                                                                                                                                                       U.S. MAGISTRATE JUDGE
                                                                                                                         21

                                                                                                                         22                                            DATED: October 21, 2019
                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                          2
                                                                                                                              DMWEST #38299028 v1
